Opinion by
Hurt, J.
§ 100. Appeal bond; competency of surety upon. 0. sued J. F. B. and G. B. in justice’s court, and recovered judgment against J. F. B. only — recovering nothing against G. B. J. F. B. appealed to the county court, giving as sureties upon his appeal bond the said G. B. and another person. Held, that G. B., being no longer a party to the suit, and no appeal being taken from the judgment in his favor, he was a competent surety upon the appeal bond of J. F. B., and that the county court erred in holding otherwise and dismissing the appeal.
Reversed and remanded.